Exhibit 10.2

RAIT INVESTMENT TRUST

EXECUTIVE PENSION PLAN

As Amended and Restated

Effective as of January 1, 2005



--------------------------------------------------------------------------------

RAIT INVESTMENT TRUST

EXECUTIVE PENSION PLAN

As Amended and Restated

Effective January 1, 2005

SECTION 1 INTRODUCTION

The Plan was initially adopted effective as of October 31, 2002 by the Company
pursuant to the terms of Executive’s Employment Agreement. In connection with an
amendment to the Employment Agreement, dated as of December 11, 2006, the
Company has agreed to amend the Plan to increase the total number of Common
Shares that Executive will be entitled to receive as the Common Shares Benefit
under the Plan, and to make certain additional clarifying changes to the Plan.
The Company has also determined to amend the Plan to incorporate the applicable
provisions of section 409A of the Code and regulations issued thereunder. In
addition, the Company and Executive have mutually agreed to amend the Plan, as
permitted by the transition relief set forth in the Proposed Regulations under
Section 409A of the Code and Notice 2006-79, to set a specified time on which
Executive shall commence to receive her benefit under the Plan. The Company and
Executive have also mutually agreed that the Executive’s Cash Benefit shall be
based on Executive’s Base Salary and Annual Bonus for the three calendar years
immediately prior to the 2007 calendar year. In order to include the foregoing
amendments into the Plan, the Company has determined to amend and restate the
Plan, effective as of January 1, 2005, as set forth herein.

This Plan is an unfunded, non-qualified “top-hat” plan under ERISA that is
maintained by the Company for the purpose of providing deferred compensation
benefits to a select group of management or highly compensated employees. The
Plan is intended to be maintained and operated in accordance with the
requirements of section 409A of the Code with respect to all benefits payable
under the Plan that are subject to such requirements. The purpose of the Plan is
to provide supplemental retirement income to Executive in order to satisfy the
Company’s obligations under the Employment Agreement. Such supplemental
retirement income is intended to provide Executive with additional performance
incentives, as well as to make up for benefits that cannot be paid to her under
the qualified retirement plans sponsored by the Company due to certain
restrictive provisions of applicable law.

Unless the context clearly indicates otherwise, all capitalized terms in this
Section 1 shall have the meaning ascribed to them in Section 2 below.

SECTION 2 DEFINITIONS

2.01 “Actuarial Equivalent” means a benefit that is of equal value to
Executive’s Cash Benefit payable in the form of a single life annuity,
determined using the 1983 Group Annuity Mortality Table (female) and 7%
interest, with interest only until July 1, 2007.

 

1



--------------------------------------------------------------------------------

2.02 “Annual Bonus” means Executive’s annual cash bonus earned for a Plan Year.

2.03 “Average Annual Compensation” means Executive’s average Compensation from
the Company for the three complete Plan Years preceding January 1, 2007.

2.04 “Base Salary” means as such term is defined in Executive’s Employment
Agreement, including any increases, for a Plan Year.

2.05 “Board” means the Board of Trustees of the Company.

2.06 “Cash Benefit” means the benefit payable to Executive pursuant to
Section 4.01(b) of the Plan.

2.07 “Cause” means any of the following grounds for termination of Executive’s
employment:

(a) Executive shall have been convicted of a felony;

(b) Executive intentionally and continually fails substantially to perform her
reasonably assigned material duties to the Company (other than a failure
resulting from Executive’s incapacity due to physical or mental illness), which
failure has been materially and demonstrably detrimental to the Company and has
continued for a period of at least thirty (30) days after a written notice of
demand for substantial performance, signed by a duly authorized officer of the
Company, has been delivered to Executive specifying the manner in which
Executive has failed substantially to perform; or

(c) Executive breaches Section 5 of her Employment Agreement.

2.08 “Change of Control” means the occurrence of any of the following:

(a) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) (other than persons who
are shareholders on the effective date of the Plan) becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the voting power of the
then outstanding securities of the Company; provided that a Change of Control
shall not be deemed to occur as a result of a change of ownership resulting from
the death of a shareholder, and a Change of Control shall not be deemed to occur
as a result of a transaction in which the Company becomes a subsidiary of
another corporation and in which the shareholders of the Company immediately
prior to the transaction, will beneficially own, immediately after the
transaction, shares entitling such shareholders to more than 50% of all votes to
which all shareholders of the parent corporation would be entitled in the
election of directors (without consideration of the rights of any class of stock
to elect directors by a separate class vote);

 

2



--------------------------------------------------------------------------------

(b) The consummation of (i) a merger or consolidation of the Company with
another corporation where the shareholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such shareholders to more than 50% of
all votes to which all shareholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote), (ii) a sale or
other disposition of all or substantially all of the assets of the Company, or
(iii) a liquidation or dissolution of the Company; or

(c) The individuals who, as of December 12, 2006, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least two-thirds of the
Board; provided, however, that if either the election of any new trustee or the
nomination for election of any new director by the Company’s shareholders was
approved by a vote of at least two-thirds of the Incumbent Board prior to such
election or nomination, such new director shall be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest.

For purposes of the preceding definition, “Company” shall include the Company
and its parent and/or subsidiaries.

2.09 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

2.10 “Common Shares” means common shares of beneficial interest, par value
$0.01, of the Company.

2.11 “Common Shares Benefit” means the Common Shares payable to Executive
pursuant to Section 4.01(a) of the Plan.

2.12 “Common Shares Benefit Account” means a recordkeeping account established
on the books of the Company which is used solely to calculate the total number
of Common Shares that will be distributable to Executive as a Common Shares
Benefit under the Plan.

2.13 “Common Units” means a phantom right credited to Executive’s Common Shares
Benefit Account. Each Common Unit is equivalent in value to one Common Share.

2.14 “Company” means RAIT Investment Trust, a Maryland real estate investment
trust, and any successor thereto that assumes this Plan.

 

3



--------------------------------------------------------------------------------

2.15 “Compensation” means the sum of Executive’s Base Salary and Annual Bonus
for the applicable Plan Year.

2.16 “Disability” means Executive has been unable to perform the material duties
of her employment for a period of 90 consecutive days in any 12-month period
because of physical or mental injury or illness.

2.17 “Effective Date” means October 31, 2002. The Effective Date of this
amendment and restatement of the Plan is January 1, 2005.

2.18 “Employment Agreement” means the employment agreement, entered into as of
January 23, 2002 and effective as of October 31, 2001, between Executive and the
Company, as amended and restated effective December 11, 2006.

2.19 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.20 “Executive” means Betsy Z. Cohen.

2.21 “Good Reason” means the occurrence of any of the following events or
conditions, unless Executive has expressly consented in writing thereto or
unless the event is remedied by the Company promptly after receipt of notice
thereof given by Executive:

(a) a reduction in Executive’s Base Salary;

(b) a demotion of Executive;

(c) a material reduction of Executive’s duties under her Employment Agreement;

(d) the Company’s requiring Executive to be based at a location other than in
the Philadelphia, Pennsylvania metropolitan area;

(e) the failure of Executive to be elected to the Board;

(f) the failure of Executive to be elected by the other Board members as
Chairman of the Board; or

(g) any material breach of the Employment Agreement by the Company;

provided, however, that, effective December 11, 2006, Executive’s ceasing to be
the Chief Executive Officer of the Company and taking on the new duties and
responsibilities as provided in Section 1.2 of her Employment Agreement as a
result of the consummation of the transaction pursuant to which Taberna Realty
Finance Trust becomes a wholly-owned subsidiary of the Company shall not
constitute Good Reason.

2.22 “Identification Date” means December 31.

 

4



--------------------------------------------------------------------------------

2.23 “Key Employee” means Executive is one of the following (i) an officer of
the Company having annual compensation greater than $135,000 (adjusted for
inflation pursuant to section 416(i) of the Code and limited to the top 50
employees of the Company), (ii) a 5% owner of the Company, or (iii) a 1% owner
of the Company having annual compensation from the Company of more than
$150,000, subject to such other determinations made by the Plan Administrator,
in its sole discretion, in a manner consistent with the regulations issued under
section 409A of the Code.

2.24 “Normal Retirement Date” means the first day of the month next following
Executive’s attainment of age 65.

2.25 “Plan” means the RAIT Investment Trust Executive Pension Plan, as set forth
herein, and as the same may from time to time hereafter be amended.

2.26 “Plan Administrator” means the Chief Financial Officer of the Company. The
Board may appoint another individual or individuals to perform some or all acts
that the Administrator is authorized to perform.

2.27 “Plan Year” means the calendar year.

2.28 “Primary Social Security Benefit” means the estimated annual Primary Old
Age Insurance Amount that Executive could expect to receive at age 65 under the
Federal Social Security Act in effect on December 31, 2006, calculated assuming
Executive’s Compensation continues unchanged from the date of determination
until Normal Retirement Date.

2.29 “Separation from Service” means Executive’s separation from service with
the Company within the meaning of section 409A of the Code and the regulations
issued thereunder.

2.30 “Specified Employee” means Executive is, at any time during the 12-month
period ending on an Identification Date, a Key Employee. If Executive is deemed
a Key Employee as of an Identification Date, Executive is treated as a
“Specified Employee” for the 12 month period beginning on the fourth month
following the end of the 12 month period following the Identification Date.
Notwithstanding the foregoing, Executive shall not be a Specified Employee if
the Company (or any successor) does not have any stock which is publicly traded
on an established securities market or otherwise.

2.31 “Spouse” means Executive’s husband.

2.32 “Year of Service” means a 12-month period beginning on the Effective Date
or any anniversary thereof during which Executive is continuously employed by
the Company.

SECTION 3 PARTICIPATION

3.01 Participation. Executive’s participation in the Plan commenced on the
Effective Date.

 

5



--------------------------------------------------------------------------------

SECTION 4 BENEFIT CALCULATION AND VESTING OF BENEFITS

4.01 Benefit Calculation. Executive’s benefit shall be determined as follows:

(a) Common Shares Benefit. Executive’s Common Shares Benefit shall equal the sum
of (i) effective October 31, 2002, 58,912 Common Units; (ii) effective
December 11, 2006, 69,422 Common Units; and (iii) such additional Common Units
that result from the crediting of additional Common Units to Executive’s Common
Shares Benefit Account as a result of any dividends paid on the Company’s Common
Shares, as if the Common Units credited to Executive’s Common Shares Benefit
Account, after the date such Common Units are credited to such account pursuant
to this subsection (a), were Common Shares; provided, however, that, to the
extent any Common Units remain credited to Executive’s Common Shares Benefit
Account after July 1, 2007, with respect to any dividends declared and paid on
the Common Shares after July 1, 2007, such dividends shall not be accrued as
additional Common Units under the Plan, but instead shall be paid to Executive
as dividend equivalents as provided in Section 5.02(c). Common Units credited to
Executive’s Common Shares Benefit Account shall be equitably adjusted in the
event of any stock split, stock dividend, reverse stock split, stock combination
or other similar event occurring after the date such Common Units are credited
to Executive’s Common Shares Benefit Account.

4.02 Cash Benefit. Executive’s Cash Benefit shall equal 50% of the amount
determined by subtracting the Primary Social Security Benefit from 60% of her
Average Annual Compensation, increased by 1/2% for each month between
October 29, 2006 and the date on which the Cash Benefit commences to be paid to
Executive.

4.02 Vesting.

(a) Vesting Schedule. Except as otherwise provided in Section 4.02(b) or
4.02(c), Executive shall become vested in her Common Shares Benefit and her Cash
Benefit in accordance with the following schedule:

 

Completed Years of Service

   Vested Percentage

Less than 1 Year of Service

   0%

1 Year of Service

   25%

2 Years of Service

   50%

3 Years of Service

   75%

4 or more Years of Service

   100%

(b) Additional Vesting Events. Notwithstanding the foregoing, Executive shall be
100% vested in her Common Shares Benefit and her Cash Benefit upon the earlier
to occur of (i) the effective date of a Change of Control, (ii) termination of
Executive’s employment by the Company without Cause, (iii) the date Executive
terminates employment with the Company for Good Reason, (iv) Executive’s death,
or (v) the date Executive incurs a Disability.

 

6



--------------------------------------------------------------------------------

(c) Forfeiture.

(1) Notwithstanding the foregoing provisions of this Section, if the Company
terminates Executive’s employment for Cause, Executive shall not receive any
benefits from the Plan and all benefit accrued by Executive under Section 4.01
of the Plan shall be immediately forfeited.

(2) Except as provided in Section 4.02(b), if Executive’s employment with the
Company terminates before Executive has completed four Years of Service, the
nonvested portion of Executive’s Common Shares Benefit and Cash Benefit shall be
immediately forfeited.

SECTION 5 DISTRIBUTION

5.01 Time of Distribution.

(a) Except as otherwise provided in Section 5.03, Executive shall receive a
distribution of her Common Shares Benefit on July 1, 2007; provided, however,
that if Executive has a Separation from Service prior to January 1, 2007,
Executive shall receive a distribution of her Common Shares Benefit on her
Separation from Service. If the distribution of Executive’s Common Share Benefit
is on account of her Separation from Service, the distribution of such benefit
shall be as follows (i) if she is a Specified Employee at the time of her
Separation from Service, as soon as administratively practicable following the
first day of the seventh month following her Separation from Service with the
Company or (ii) if she is not a Specified Employee at the time of her Separation
from Service, as soon as administratively practicable following her Separation
from Service with the Company.

(b) Except as otherwise provided in Section 5.03, Executive shall receive a
distribution of her Cash Benefit on July 1, 2007; provided, however, that if
Executive has a Separation from Service prior to January 1, 2007, Executive
shall receive a distribution of her Cash Benefit on her Separation from Service.
If the distribution of Executive’s Cash Benefit is on account of her Separation
from Service, the distribution of such benefit shall be as follows (i) if she is
a Specified Employee at the time of her Separation from Service, as soon as
administratively practicable following the first day of the seventh month
following her Separation from Service with the Company or (ii) if she is not a
Specified Employee at the time of her Separation from Service, as soon as
administratively practicable following her Separation from Service with the
Company.

5.02 Normal Form of Distribution.

(a) Common Shares Benefit. Executive’s Common Shares Benefit shall be
distributed in Common Shares to Executive in a single lump sum distribution,
with the aggregate number of Common Units that are distributable to Executive on
the applicable distribution date converted to an equivalent number of Common
Shares; provided, however, that, subject to the requirements of Section 5.03,
Executive may elect to receive the Common Shares Benefit over an installment
period, not to exceed twenty years. Such distributable Common Shares shall be
distributed, in a single payment, as soon as administratively practicable on or
after the date distribution for such installment is to commence under
Section 5.01. Cash will be paid out in lieu of fractional Common Shares.

 

7



--------------------------------------------------------------------------------

(b) Cash Benefit. Executive’s Cash Benefit shall be distributed in cash to
Executive in the form of a 50% joint and survivor annuity, with the survivor
annuity payable to Executive’s Spouse; provided, however, that, subject to the
requirements of Section 5.03, Executive may elect to receive the Cash Benefit in
the form of a single life annuity or an Actuarial Equivalent single lump sum
payment. Payment of the Cash Benefit shall commence as soon as administratively
practicable on or after the date distribution is to commence under Section 5.01.

(c) Dividend Equivalents. Effective after July 1, 2007, until the Common Units
credited to Executive’s Common Share Benefit Account are distributed to
Executive as Common Shares, if any dividends are declared and paid with respect
to the Company’s Common Shares after July 1, 2007, a cash payment will be paid
to Executive by the Company equal to the value of the dividend that would have
been distributed if the Common Units credited to Executive’s Common Share
Benefit Account at the time of the declaration of the dividend were Common
Shares. Dividend equivalents shall be paid to Executive at the same time as
dividends are paid to the Company’s shareholders.

5.03 Changes to Normal Form of Distribution.

(a) Common Shares Benefit. Executive may change the time of the distribution of
her Common Units as provided in Section 5.02 or the form in which her Common
Shares Benefit is distributed by filing an election form with the Plan
Administrator (i) no later than December 31, 2005, with respect to amounts that
would commence to be distributed in calendar year 2006; (ii) no later than
December 31, 2006, with respect to amounts that would commence to be distributed
in calendar year 2007; and (iii) no later than December 31, 2007, with respect
to amounts that would commence to be distributed after calendar year 2007;
provided, however, that after December 31, 2007, Executive may change the time
or the form of her Common Shares Benefit if she makes such election to change at
least 12 months prior to the date on which distribution would otherwise commence
to be made under the Plan and the commencement of the distribution is deferred
until a date that is no earlier than the fifth anniversary after the date such
amounts would otherwise have been paid under the Plan. The alternative form of
the Common Shares Benefit may be in installments no greater than over a twenty
year period. No other forms of benefit are available.

(b) Cash Benefit. Executive may change the time or form in which her Cash
Benefit is distributed by filing an election form with the Plan Administrator
(i) no later than December 31, 2005, with respect to amounts that would commence
to be distributed in calendar year 2006; (ii) no later than December 31, 2006,
with respect to amounts that would commence to be distributed in calendar year
2007; and (iii) no later than December 31, 2007, with respect to amounts that
would commence to be distributed after calendar year 2007; provided, however,
that after December 31, 2007, Executive may change the time or the form of her
Cash Benefit if she makes such election to change at least 12 months prior to
the date on which distribution would otherwise commence to

 

8



--------------------------------------------------------------------------------

be made under the Plan and the commencement of the distribution is deferred
until a date that is no earlier than the fifth anniversary after the date such
amounts would otherwise have been paid under the Plan. The alternative forms of
the Cash Benefit that may be elected is either an Actuarial Equivalent single
life annuity or Actuarial Equivalent lump sum cash payment. No other forms of
benefit are available.

SECTION 6.01 DEATH BENEFITS

6.01 Death Benefit.

(a) Post-Retirement Death Benefit. In the event Executive dies after the
commencement of benefits under the Plan, death benefits, if any, shall be paid
in accordance with the form in which distribution was being made to Executive at
the time of her death.

(b) Pre-Retirement Death Benefit. In the event Executive dies prior to the
commencement of benefits, Executive’s Spouse shall be eligible to receive as
soon as administratively practicable following the date of Executive’s death
(i) a single distribution of 50% of Executive’s Common Shares Benefit and (ii) a
single sum cash payment equal to the Actuarial Equivalent lump sum of 50% of
Executive’s Cash Benefit.

(c) No Other Death Benefits. If Executive has no Spouse and dies before the date
as of which her benefit is paid or commenced, no benefit shall be payable on
behalf of Executive; provided, however, that with respect to her Common Share
Benefit only, if Executive’s Spouse predeceases her, Executive may designate
another beneficiary to receive such Common Shares, subject to reduction as
provided in Section 6.01(b) if Executive dies prior to the commencement of
benefits. If no beneficiary is designated for this purpose, the beneficiary
shall be Executive’s estate.

SECTION 7 GENERAL PROVISIONS

7.01 Limitation of Executive’s Rights. Nothing in this Plan shall be construed
as conferring upon Executive any right to continue in the employment of the
Company, nor shall it interfere with the rights of the Company to terminate the
employment of Executive and/or to take any personnel action affecting Executive
without regard to the effect which such action may have upon Executive as a
recipient or prospective recipient of benefits under the Plan. Any amounts
payable hereunder shall not be deemed salary or other compensation to Executive
for the purposes of computing benefits to which Executive may be entitled under
any other arrangement established by the Company for the benefit of its
employees.

7.02 Future of the Plan. The Company expects to maintain the Plan indefinitely,
however, it reserves the right to amend, suspend, discontinue or terminate the
Plan at any time and for any reason; provided that the Plan Administrator is
authorized to make any technical, administrative, regulatory or compliance
amendments to the Plan, or any amendment that will not significantly increase
the cost of the Plan to the Company; and provided further that the Plan cannot
be terminated prior to the date on

 

9



--------------------------------------------------------------------------------

which a benefit is still payable to Executive under the Plan, unless such
distribution is made in accordance with, and complies with, the requirements of
section 409A of the Code. Notwithstanding the foregoing, the benefits already
accrued by Executive may not be reduced by any Plan amendment. If the Plan is
terminated, Executive shall become fully vested in her benefit (including any
death benefit payable in connection therewith).

7.03 Funding Policy and Source of Payments of Plan Benefits. The Board shall
establish a trust to serve as the funding vehicle for the benefits described
herein. Notwithstanding such trust, the Company’s obligations hereunder shall
constitute a general, unsecured obligation, payable solely out of the trust or
its general assets, and Executive shall not have any right to any specific
assets of the Company.

7.04 Administration of the Plan. The Plan shall be administered by the Plan
Administrator. The Plan Administrator may adopt such rules and regulations not
inconsistent with the provisions of the Plan as it deems necessary or
appropriate for the proper administration of the Plan. The Plan Administrator
shall have the full power and discretion to administer and interpret the Plan,
to establish procedures for administering the Plan and to take any and all
necessary actions in connection therewith, including, but not limited to,
decisions relating to eligibility to participate, eligibility for and amount of
benefits, factual determinations, the time and form of benefit payment and all
other aspects of the Plan’s administration and interpretation. All such rules,
regulations, interpretations and constructions shall be final and binding on the
Company and Executive and her legal representatives, beneficiaries, successors
and assigns.

7.05 Claims and Review Procedure.

(a) Applications for benefits and inquiries concerning the Plan (or concerning
present or future rights to benefits under the Plan) shall be submitted to the
Plan Administrator, in writing. An application for benefits shall be submitted
on the prescribed form and shall be signed by Executive or, in the case of a
benefit payable after her death, by her Spouse.

(b) In the event that an application for benefits is denied in whole or in part,
the Plan Administrator shall notify the applicant in writing of the denial and
of the right to review of the denial. The written notice shall set forth, in a
manner calculated to be understood by the applicant, specific reasons for the
denial, specific references to the provisions of the Plan on which the denial is
based, a description of any information or material necessary for the applicant
to perfect the application, an explanation of why the material is necessary, and
an explanation of the review procedure under the Plan, including a statement of
the applicant’s right to bring a civil action under section 502(a) of ERISA
following an adverse determination on review. The written notice shall be given
to the applicant within a reasonable period of time (not more than 90 days)
after the Plan Administrator received the application, unless special
circumstances require further time for processing and the applicant is advised
of the extension. In no event shall the notice be given more than 180 days after
the Plan Administrator received the application.

 

10



--------------------------------------------------------------------------------

(c) An applicant whose application for benefits was denied in whole or part, or
the applicant’s duly authorized representative, may appeal the denial by
submitting to the Plan Administrator a written request for a review of the
application within 60 days after receiving written notice of the denial. The
Plan Administrator shall give the applicant or his representative an opportunity
to review pertinent materials, other than legally privileged documents, in
preparing the request for a review. The request for a review shall set forth all
of the grounds on which it is based, all facts in support of the request and any
other matters that the applicant deems pertinent. The Plan Administrator may
request that the applicant submit such additional facts, documents or other
materials as it may deem necessary or appropriate in making its review.

(d) The Plan Administrator shall act on each request for a review within 60 days
after receipt, unless special circumstances require further time for processing
and the applicant is advised of the extension. In no event shall the decision on
review be rendered more than 120 days after the Plan Administrator received the
request for a review. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice shall set
forth, in a manner calculated to be understood by the applicant, the specific
reasons for the decision, specific references to the provisions of the Plan on
which the decision is based, a statement that the applicant is entitled to
receive, upon request and free of charge, all documents, records and other
information relevant to the claim for benefits, and a statement about any
voluntary appeals procedures offered by the Plan and the applicant’s right to
bring an action under section 502(a) of ERISA.

(e) The Plan Administrator shall adopt such rules, procedures and
interpretations of the Plan as it deems necessary or appropriate in carrying out
its responsibilities under this Section 7.05.

(f) No legal action for benefits under the Plan shall be brought unless and
until the applicant (i) has submitted a written application for benefits in
accordance with Section 7.05(a), (ii) has been notified by the Plan
Administrator that the application is denied, (iii) has filed a written request
for a review of the application in accordance with Section 7.05(d) and (iv) has
been notified in writing that the Plan Administrator has affirmed the denial of
the application; provided, however, that legal action may be brought after the
Plan Administrator has failed to take any action on the claim within the time
prescribed by Sections 7.05(b) and (e).

7.06 Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or corporation. No part of Executive’s benefit shall be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding (including, but not limited to, an action for a divorce or legal
separation), nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If Executive (or, in the event of
Executive’s death, Executive’s Spouse) is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, commute, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or

 

11



--------------------------------------------------------------------------------

involuntarily, the Plan Administrator, in its discretion, may cancel such
distribution or payment (or any part thereof) to or for the benefit of Executive
(or Executive’s Spouse) in such manner as the Plan Administrator shall direct.

7.07 Construction.

(a) Applicable Law. The provisions of the Plan and the rights of Executive and
the Company hereunder shall be interpreted and construed in accordance with the
laws of the Commonwealth Pennsylvania, to the extent not superseded by
applicable U.S. federal law.

(b) Titles and Headings. The titles and headings of the Sections of this Plan
are for convenience only. In the case of ambiguity or inconsistency, the text
rather than the titles or headings shall control.

(c) Severability. If any provision of the Plan is held illegal or invalid for
any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if such
illegal or invalid provision had not been included in the Plan.

7.08 Taxes. All federal, state and local income, employment or other taxes
required to be withheld in connection with a benefit payment shall be the sole
responsibility of Executive. To the extent not otherwise paid for by Executive
or, in the event of her death, her Spouse, the Company shall have the right to
deduct from any wages or other compensation payable to Executive or any payment
made pursuant to this Plan any such taxes, as the Plan Administrator may
determine in its sole discretion.

7.09 Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of section 409A of the Code and its corresponding
regulations and related guidance and shall be administered in accordance with
section 409A of the Code. Notwithstanding anything in the Plan to the contrary,
distributions from the Plan may only be made in a manner and upon an event
permitted by section 409A of the Code. To the extent that any provision of the
Plan would cause a conflict with the requirements of section 409A of the Code,
or would cause the administration of the Plan to fail to satisfy the
requirements of section 409A of the Code, such provision shall be deemed null
and void to the extent permitted by applicable law and the Company may modify
the Plan in such a manner to comply with such requirements without the consent
of Executive.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as evidence of the adoption of the foregoing Plan, the
Company has caused the same to be executed by its duly authorized officers this
11th day of December, 2006.

 

RAIT INVESTMENT TRUST

/s/ Scott F. Schaeffer

 

By: Scott F. Schaeffer Title:   President

 

13